  Case: 1:12-cv-07289 Document #: 325 Filed: 08/24/20 Page 1 of 13 PageID #:4024




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


R.J. et al.,                                      )
                                                  )
               Plaintiffs,                        )
                                                  )
               vs.                                )      Case No. 12 C 7289
                                                  )
HEIDI MUELLER, Director, Illinois                 )
Department of Juvenile Justice,                   )
                                                  )
               Defendant.                         )


                         MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

       In 2012, the plaintiffs—a class consisting of youth housed at the Illinois

Department of Juvenile Justice (IDJJ)—sued IDJJ over, among other things, inadequate

education and mental health services at its facilities. Later that year, the parties

resolved the suit via a consent decree, which the Court approved. In 2014, the Court

approved a remedial plan as contemplated by the consent decree, and compliance

efforts began thereafter. The most recent monitors' reports filed in October 2019 stated

that two IDJJ facilities are still not in compliance with the remedial plan's educational

staffing requirement, and another facility is not in compliance with a provision of the

remedial plan requiring each facility to have a chief mental health administrator. The

plaintiffs have moved for an order to force compliance with these requirements.

                                       Background

       The plaintiffs are youth housed at IDJJ. In September 2012, they sued IDJJ on

behalf of themselves and a class of those similarly situated. The plaintiffs alleged,
  Case: 1:12-cv-07289 Document #: 325 Filed: 08/24/20 Page 2 of 13 PageID #:4025




among other things, that they were not receiving minimally adequate mental health and

education services and that this violated their rights under the Fourteenth Amendment

and the Individuals with Disabilities Education Act.

       In October 2012, the parties agreed to resolve the case through a consent

decree, which the Court preliminarily approved. The Court also certified a class

consisting of all youth who were or would be confined by IDJJ and a subclass of youth

with special education needs. In December 2012, the Court granted final approval of

the consent decree, which required two years of "substantial compliance" with a

remedial plan by each IDJJ facility. In April 2014, the Court approved the remedial plan,

which included thirty-seven requirements. Relevant to the plaintiffs' present motion are

two requirements: an educational staffing requirement, which established a student-to-

teacher ratio of no more than 10:1 for general education and no more than 6:1 for

special education at each facility, and a requirement that each facility have a Treatment

Unit Administrator (TUA) to oversee mental health services.

       Monitors appointed by the Court began assessing IDJJ's compliance with the

plan's requirements in 2016, and they have issued annual compliance assessments

each year since then, through 2019. With respect to the educational staffing

requirements, there are three possible compliance ratings issued by the education

monitor: substantial compliance, noncompliance, and "partial compliance." Substantial

compliance means that "any violations of the relevant remedial plan(s) are minor or

occasional, and are neither systemic nor serious," or, if there is a serious violation, the

facility promptly identifies it and "develops and implements a timely and appropriate

remedy that results in compliance." Am. Consent Decree ¶ 36. Partial compliance, as



                                             2
  Case: 1:12-cv-07289 Document #: 325 Filed: 08/24/20 Page 3 of 13 PageID #:4026




the monitors have used the term, signifies some level of noncompliance: it indicates

that in a particular subject matter area, IDJJ is in substantial compliance with some of

the plan's requirements but not in compliance with others—or, as pertinent here, some

IDJJ facilities are in substantial compliance with the particular requirement but others

are not.

       The education monitor's yearly assessments over the past five years reflect

gradual progress toward substantial compliance at IDJJ as a whole, but persistent

educational staffing problems at the St. Charles and Chicago facilities. The Court

summarizes the pertinent data in the following paragraphs.

       In 2016 and 2017, the monitor found that all IDJJ facilities were in partial

compliance with the education staffing requirements. For those two years, however, no

IDJJ facility met those requirements in full. The education monitor attached to his 2017

report data as of October 2017. The data reflected that at the Chicago facility, there

were forty-five general education students and four teachers, yielding a student-to-

teacher ratio of 11:1, and there were nineteen special education students and three

special education teachers, yielding a student-to-teacher ratio of 6:1. Thus, the Chicago

facility was deemed to be in "partial compliance" because it satisfied the required

special education ratio but not the general education ratio—though, to be sure, having

one more teacher on staff would have resulted in substantial compliance at that facility.

At the St. Charles facility, there were fifty-eight general education students and six

teachers, yielding a student-to-teacher ratio of 10:1, and there were forty-four special

education students and six teachers, yielding a ratio of 7:1. One more special

education teacher would have put St. Charles in substantial compliance at that facility.



                                             3
  Case: 1:12-cv-07289 Document #: 325 Filed: 08/24/20 Page 4 of 13 PageID #:4027




       The 2018 assessment showed some improvement: the education monitor found

that the Pere Marquette facility was in substantial compliance. The Warrenville,

Harrisburg, and Chicago facilities, however, were still only in partial compliance. The

monitor assessed the St. Charles facility as noncompliant. The monitor did not attach to

his 2018 report data regarding numbers of students and staff at each facility.

       The student-to-teacher ratio at each IDJJ facility in each month of the 2018-19

school year was reported in an IDJJ report dated October 2019. That report shows that

at the Chicago facility, there was a significant shortfall in special education staffing,

although the ratio improved over the course of the school year. Specifically, the special

education student-to-teacher ratio started at 19:1 in August 2018, the first month of the

term; it dropped throughout the term; and in July 2019, the last month of the term, the

ratio was 9:1—better, but still significantly noncompliant. During that school year, the

Chicago facility was consistently in compliance with the required general education

student-to-teacher ratio; this fluctuated but was consistently at or below 10:1.

       As for the St. Charles facility, there was noncompliance with both the general and

special education student-to-teacher ratios for the majority of the 2018-19 term, as

reflected in the monitor's assessment. There was, however, a trend of improvement in

both these ratios over the course of the school year. At the start of the school year, in

August 2018, the general education student-to-teacher ratio was 14:1, and it remained

significantly out of compliance with the required 10:1 ratio until April 2019. The ratio

then improved over the course of the rest of the year, but it was still out of compliance—

at 7:1—in July 2019, the last month of the school year. St. Charles was noncompliant

with the special education requirement for nearly the entire 2018-19 school year: 14:1 at



                                              4
  Case: 1:12-cv-07289 Document #: 325 Filed: 08/24/20 Page 5 of 13 PageID #:4028




the start of the school term and above 6:1 for the majority of the term. In May 2019, the

ratio dropped to 6:1 and thus came into compliance, and at the end of the school year in

July, the ratio was 5:1.

       By the time the education monitor issued his 2019 assessment, three facilities—

Warrenville, Harrisburg, and Pere Marquette—were in substantial compliance with the

student-to-teacher ratios required by the remedial plan. However, the monitor reported

that Chicago and St. Charles did not have as good a record of compliance. The data in

IDJJ's October 2019 report includes monthly student-to-teacher ratios for the first three

months of the 2019-20 school year. At St. Charles, the student-to-teacher ratio for

special education started at 5:1 in August 2019, rose to 8:1 the next month, but dropped

back down to 6:1 in October 2019. At the Chicago facility, this ratio was 9:1 in August

2019, dropped to 7:1 in September, and stayed at 7:1 in October—noncompliance for

all three months. The general education student-to-teacher ratios at both facilities,

however, consistently met the 10:1 requirement for August through October 2019.

Indeed, the education monitor noted that, at the time of his 2019 assessment, all IDJJ

facilities were in compliance with the remedial plan's staffing requirements for general

education.

       As for the other requirement on which the plaintiffs' motion focuses, satisfaction

of the requirement to have a TUA in charge of mental health services at the Pere

Marquette facility, the IDJJ's history of compliance has been spotty at best. The facility

has been unable to keep this position filled on a consistent basis. The mental health

monitors assessed the Pere Marquette facility as substantially compliant with the TUA

requirement in 2016 and 2018, when the position was filled, but noncompliant in 2017



                                             5
     Case: 1:12-cv-07289 Document #: 325 Filed: 08/24/20 Page 6 of 13 PageID #:4029




and 2019, when the position was vacant.

         In January 2020, the plaintiffs filed a motion seeking a court order requiring IDJJ

to immediately fill the educational staff vacancies at the St. Charles and Chicago

facilities and the open TUA position at the Pere Marquette facility. The motion was fully

briefed as of the end of April 2020. The Court apologizes for its delay in issuing this

decision.

                                         Discussion

A.       Compliance status

         1.     Education staffing requirements

         In 2015, the education monitor identified two impediments to achieving

compliance with the staffing requirements in the Remedial Plan: a slow-moving hiring

process and teacher salaries that are not competitive with public school salaries in the

relevant localities. Since then, IDJJ has made efforts to overcome these impediments.

As of the education monitor's October 2019 report, however, the Chicago and St.

Charles facilities were still not in compliance the remedial plan's special education

staffing requirements. As indicated by the data in IDJJ's October 2019 report, both

facilities continue to struggle to achieve and consistently maintain the required student-

to-teacher ratio of 6:1. And the evidence, as detailed by the Court earlier in this

decision, reflects a record of compliance at Chicago and St. Charles that is fairly

characterized as checkered. The evidence reflects that, as the plaintiffs contend, this is

attributable to the same persistent problems: the slow pace of the hiring process and

non-competitive teacher salaries.




                                               6
  Case: 1:12-cv-07289 Document #: 325 Filed: 08/24/20 Page 7 of 13 PageID #:4030




              a.     Hiring process

        In January 2017, IDJJ reported that it had implemented the following measures

to attempt to streamline its hiring process: posting vacancies without waiting for

approval from a state government agency called Shared Services; eliminating Shared

Services as an intermediary for communication between IDJJ and the state's Central

Management Services (CMS) agency; weekly meetings including Shared Services,

IDJJ's executive staff, and its human resources representatives; flagging IDJJ education

job applications for priority review by CMS, thereby reducing its application turnaround

time to a few days; and adopting a policy with a timeline for the hiring process,

applicable to both IDJJ and Shared Services. Later in 2017, as IDJJ continued to

struggle to meet staffing requirements, it identified other efforts to address the problem,

such as outreach to other state agencies and outside organizations to help with

recruiting.

        In addition, new state legislation, passed in 2018, has helped to expedite IDJJ's

hiring process by eliminating the requirement that CMS review candidates' eligibility for

hire.

        The education monitor reported in October 2019 that IDJJ has pursued other

methods to address staff shortages more expeditiously. It has been using personal

service contracts to cover vacancies, a faster alternative to hiring using state contracts.

As the plaintiffs contend, however, personal service contracts are at best a temporary

fix that is inadequate for the longer term, as they are limited to ninety days and can be

renewed only one time.




                                             7
  Case: 1:12-cv-07289 Document #: 325 Filed: 08/24/20 Page 8 of 13 PageID #:4031




              b.     Teacher salaries

       In 2017, the education monitor found that a key problem with filling teaching

vacancies is that IDJJ cannot offer salaries that are competitive with public schools in

the region. He observed this was a problem that particularly affected the northern

facilities—St. Charles, Chicago, and Warrenville. In 2018, the average vacancy level at

the northern facilities was 37%, while at the southern facilities it was 4%. The education

monitor's October 2019 report stated that the three northern facilities still consistently

struggle to fill teaching vacancies.

       As the Court has outlined, in both 2018 and 2019, the St. Charles and Chicago

facilities failed to meet or maintain staffing consistent with the requirements of the

remedial plan. The St. Charles facility did not meet the required 6:1 special education

student-to-teacher ratio for the majority of the 2018-19 school year, although it did meet

this requirement for the last three months of that term. By September 2019, just one

month into the 2019-20 school year, the ratio had risen to 8:1, thus putting St. Charles

out of compliance. The Chicago IDJJ facility had even more persistent staffing

problems—its student-to-teacher ratio for special education exceeded 6:1 for all but one

month of the 2018-19 schoolyear. At the end of that year, the ratio was 9:1, and it had

dropped to only 7:1—still noncompliant—by October 2019.

       In his 2017 report, the education monitor suggested that IDJJ explore ways to

offer pay competitive with local public schools. IDJJ does not dispute that lack of salary

parity with regional public schools makes it challenging to fill vacancies. To address

this, IDJJ proposed and supported state legislation permitting it to set salaries at parity

with regional schools, but the legislation ultimately did not pass.



                                              8
  Case: 1:12-cv-07289 Document #: 325 Filed: 08/24/20 Page 9 of 13 PageID #:4032




       In his October 2019 report, the monitor opined that a new state law that prohibits

inquiry into a job applicant's salary history would allow IDJJ to offer salaries competitive

with area public schools. See dkt. no. 294-3 at 2 n.3 (citing 820 ILCS 112/10(b-5), (b-

10)). IDJJ seems to agree. See dkt. no. 317 at 2-3. This does not make sense to the

Court—there is no indication that IDJJ was given authority to exceed its current salary

schedule—and neither the monitor nor IDJJ has explained their thinking in this regard.

The monitor also concluded that under the new law, IDJJ will be able offer an additional

recruitment incentive by granting new hires enhanced credit for prior years of service.

See dkt. no. 294-3 at 2.

       2.     Mental health staffing

       The second major focus of the plaintiffs' motion is IDJJ's failure to hire and retain

a TUA at its Pere Marquette facility. A TUA supervises mental health staff, coordinates

communication across departments at a facility, serves on facility crisis teams, and

coordinates implementation of IDJJ's mental health policies and procedures. This

position became vacant at Pere Marquette in 2017 (the specific date is unclear). IDJJ

struggled to fill the position, and in 2018, it changed the required qualifications to make

it easier to fill. Near the end of 2018, it was able to hire a Pere Marquette TUA. But in

August 2019, this position was vacant again because the TUA resigned. IDJJ had not

been able to hire a replacement as of the October 2019 monitors' report. In that report,

the mental health monitors stated that it had been difficult to recruit qualified mental

health staff to the southern region of the state and that IDJJ's lengthy hiring process

exacerbated this problem.




                                             9
 Case: 1:12-cv-07289 Document #: 325 Filed: 08/24/20 Page 10 of 13 PageID #:4033




B.     Remedy

       IDJJ has made important strides towards overall compliance with the education

requirement by, among other things, streamlining its hiring process and attempting to

pursue avenues for offering salaries in parity with regional public schools. The agency

has achieved substantial compliance with these requirements at most of its facilities for

at least some significant periods of time, and partial compliance at others.

       IDJJ has been unable, however, to sustain adequate educational staffing levels

at the St. Charles and Chicago facilities over any extended period, particularly in the

area of special education. IDJJ points out that it has been found to be in "partial

compliance," but as the Court has discussed, that amounts to significant

noncompliance. This state of affairs has persisted for far too long since the entry of the

consent decree and the adoption of the remedial plan. And the Court sees nothing on

the horizon—no new measures or initiatives—that offers the promise of substantial

compliance for the sustained period required by the consent decree and remedial plan.

       The Court is faced with essentially two alternatives at this point. The first is to

continue on the previous course, without compelling further action by IDJJ, and hope for

the best. The second is to compel IDJJ to take further steps along the lines that the

plaintiffs propose.

       The Court is hesitant to step in and compel a state government agency to

undertake actions beyond what state law requires. But continuing on the previous

course—monitoring and reliance upon voluntary efforts—does not appear to be any

more likely to produce substantial compliance at any time soon than it has in the past.

Following this course almost certainly would mean regarding IDJJ's persistent "partial



                                             10
 Case: 1:12-cv-07289 Document #: 325 Filed: 08/24/20 Page 11 of 13 PageID #:4034




compliance"—i.e., persistent noncompliance—as sufficient. It would amount to saying

that partial compliance is good enough so long as IDJJ is trying hard. The Court does

not consider this to be an acceptable alternative. The consent decree and remedial

plan were developed after lengthy consideration and with the input of experts. IDJJ's

noncompliance is not simply a matter of statistics. The required student-to-teacher

ratios were put in place to ensure that youth in IDJJ's custody are provided the

constitutional and statutory minima for educational services to incarcerated youth.

When teachers are stretched too far in the number of students they must serve, the

students' education is likely to suffer. The Court is unwilling to set aside the plan's and

the consent decree's requirements and conclude, in effect, that coming close to

compliance at least some of the time is good enough.

       In short, the Court concludes that more must be done. The conditions that have

prevented the IDJJ from attaining substantial compliance on an extended basis are

persistent and, it appears, structural. A good deal has been done to remove structural

barriers, but some of them remain, and they are preventing substantial compliance

despite the fact that IDJJ has had five years to come into compliance. IDJJ has had

ample time to satisfy these requirements, without success. And the record offers no

basis to believe that further voluntary efforts by the IDJJ will bear fruit. Unless the Court

is going to throw up its hands and give up, it must take further action. The Court

concludes that the plaintiffs are entitled to relief to address the significant educational

and mental health needs of the individuals housed in IDJJ's facilities and ensure

compliance with the consent decree and the remedial plan.




                                             11
    Case: 1:12-cv-07289 Document #: 325 Filed: 08/24/20 Page 12 of 13 PageID #:4035




                                         Conclusion

         For the foregoing reasons, the Court grants the plaintiffs' motion [307] to enforce

the staffing requirements of the remedial plan. The Court orders as follows: 1

         1.     IDJJ must, by no later than October 23, 2020, fill any teaching vacancies

at its St. Charles and Chicago facilities such that it is in compliance with the student-to-

teacher ratios for general and special education set out in the remedial plan.

         2.     IDJJ must, by no later than October 23, 2020, fill the TUA position at its

Pere Marquette facility. If IDJJ has not made a hiring offer for the position by

September 25, 2020, it must propose to the Court by October 2, 2020 a modification to

the remedial plan that provides an alternative mechanism for providing youth at Pere

Marquette equal or better mental health services during any period that the TUA

position is unfilled for more than 60 days.

         3.     Within 21 days of this order, IDJJ must issue a written hiring policy that

establishes a timeline of no more than eight weeks from the date applications for a

position close to the date to the date the first candidate offer is made. The Court

advises that this does not lengthen the period for compliance provided in paragraphs 1

and 2.

         4.     Within 21 days of this order, IDJJ must provide to the Court a proposal for

a regional salary schedule that enables it to offer for teaching positions salaries that are

at parity with those for similar professional positions in the surrounding communities.

         If IDJJ fails to implement the ordered changes to achieve substantial compliance




1The Court notes that IDJJ does not challenge the Court's authority to order the relief
sought by the plaintiffs, but only whether action by the Court is necessary.
                                              12
 Case: 1:12-cv-07289 Document #: 325 Filed: 08/24/20 Page 13 of 13 PageID #:4036




with the staffing requirements at the Chicago and St. Charles facilities, the plaintiffs may

file a motion for an order requiring compensatory education.



                                                 ________________________________
                                                      MATTHEW F. KENNELLY
                                                      United States District Judge

Date: August 24, 2020




                                            13
